              Case 7:19-cv-03022-VB Document 44 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
LORETTA AZUKA OBI,                                             :
                           Plaintiff,                          :
                                                               :   ORDER
v.                                                             :
                                                               :   19 CV 3022 (VB)
WESTCHESTER MEDICAL REGIONAL                                   :
PHYSICIAN SERVICES, P.C. and                                   :
MIDHUDSON REGIONAL HOSPITAL,                                   :
                           Defendants.                         :
--------------------------------------------------------------x

         On August 3, 2020, plaintiff filed a “motion to compel for discovery” and requested the

court “interven[e] to resolve apparent discovery disputes.” (Doc. #40 at ECF 2). In addition,

plaintiff also “request[ed] [] additional discovery time of 60 days.” (Id.). Although unclear what

discovery deadline plaintiff seeks to extend, it appears plaintiff asks that the Court reschedule a

deposition currently scheduled for August 18, 2020.

         That same day, defendants filed on the docket “defendants’ responses & objections to

plaintiff’s first set of interrogatories” (Doc. #41) and “defendants’ responses and objections to

plaintiff’s first request for production of documents” (Doc. #42) without any explanation as to why

they filed these documents on the docket.

         Accordingly, it is HEREBY ORDERED:

         1)       The parties shall not file discovery documents unless in connection with a motion or

application. See Federal Rules of Civil Procedure 5(d)(1); Local Civil Rule 5.1.

         2)       By August 11, 2020, defendants shall respond to plaintiff’s motion by a letter, not to

exceed 3 pages, at which time the Court will decide how to proceed.




                                                           1
            Case 7:19-cv-03022-VB Document 44 Filed 08/04/20 Page 2 of 2




       Plaintiff and defense counsel shall comply with Local Civil Rule 26.4, which requires

cooperation among counsel in all phases of discovery. Although this rule governs cooperation

among counsel, the spirit of the rule applies equally in cases involving pro se parties.

Dated: August 4, 2020
       White Plains, NY

                                              SO ORDERED:



                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                   2
